Citation Nr: 1535481	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-19 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for liver disease, post-transplant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.  He was in Vietnam from January 1971 to December 1971.  He was awarded the Combat Infantry Badge and the Vietnam Campaign Medal, among other decorations in connection with his Vietnam service.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 RO denial.  The Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that his liver disease was caused either by malaria which he had in service, or by exposure to herbicides in Vietnam.  He has repeatedly asserted that he does not drink or do drugs, or engage in other behaviors which may be expected to cause liver disease.  Indeed, his exact liver diagnosis is that of primary sclerosing cholangitis, which is a disease considered to be of idiopathic or unknown origin.   

His service treatment records contain very little information about his malaria during service, other than that he was treated at the 24th Evacuation Hospital in Vietnam in November 1971.  There are no records reflecting such treatment available for review, and it does not appear that they have ever been requested.  Therefore, prior to further review of the claim on this theory of entitlement, complete clinical records from the 24th Evacuation Hospital must be obtained for review.


A set of medical records from the Memorial Hermann Medical Center was submitted to the VA on a compact disc.  The Veteran's VA electronic records file reflects the receipt of the disc, but not the contents of the disc.  Therefore upon remand, these records should be uploaded to his VA file.  If the disc is no longer available, these records must be re-requested.  

With regard to the Veteran's contention that herbicide exposure caused or contributed to his liver disease, the Board notes that primary sclerosing cholangitis is not one of the diseases which may be presumed under law to have been caused by herbicides.  However, the Veteran's service in Vietnam, and thus his exposure to herbicides, is established.  Service connection for liver disease related to herbicide exposure may still be established with proof of actual direct causation.  38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (1994).

In this regard, we observe that the Veteran has not yet been provided with a VA compensation examination.  Therefore, upon remand, such an examination for purposes of obtaining a medical nexus opinion should be accomplished.

As the Veteran continues to receive VA medical care, his VA medical records should be updated for the file upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request clinical hospital records pertaining to the Veteran at the 24th Evacuation Hospital in Vietnam from October 1971 through December 1971 through official channels.

2.  The medical records from the Memorial Hermann Medical Center should be uploaded to the Veteran's VA file.  If the disc is no longer available, these records must be requested again.

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Michael E. DeBakey VA Medical Center and all related clinics, since June 2012 for inclusion in the file.

4.  Only AFTER obtaining as much of the above referenced evidence as is available, then the Veteran should be afforded a VA examination by a physician with appropriate expertise to review the Veteran's medical records, conduct a clinical examination, and render a nexus opinion.  

The claims folder must be made available to the examiner for review before the examination.  The examiner is requested to determine whether it is more, less, or equally likely that the Veteran's primary sclerosing cholangitis was caused wholly or in part by malaria in service or by herbicide exposure during service, or by a combination of the two factors together.  A complete rationale for the opinion expressed should be fully explained.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


